Citation Nr: 0107402	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to the assignment of a compensable disability 
evaluation for the residuals of pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from October 1955 until 
February 1958.  This appeal comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran filed a claim for total rating based on 
individual unemployability in September 1999.  The veteran 
also raised this issue at the February 2000 personal hearing.  
This is referred to the RO for appropriate action. 


REMAND

The Board notes that a letter dated February 18, 1999, from 
Edward L. Hawkins, M.D., states:

[The veteran] has been diagnosed as 
having a positive culture for TB.  I do 
not have the results of the culture and 
I'm not certain that this represents 
'typical" TB, it may be one of the other 
germs that is similar in appearance to 
TB.  However, he has been started on TB 
medications while we are awaiting the 
final culture report.

The Board also notes that the veteran contends that VA 
radiology studies show that he has chronic residuals related 
to his service connected chronic tuberculosis.  An April 2000 
VA computed tomography (CT) scan of the chest revealed 
interstitial process with mixed pattern of honeycombing and 
micronodules.  The radiologist commented that this appearance 
may be secondary to old granulomatous disease versus 
hypersensitivity versus pneumoconiosis versus sarcoid 
disease.  Dr. Hawkins, in April 2000, suggested that the 
pulmonary pathology observed on the VA CT scan is related to 
the service-connected chronic pulmonary tuberculosis.  
Further examination and opinion would be helpful in the 
adjudication of this claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain from 
Dr. Hawkins, or from any other source, 
any reports concerning cultures that 
might concern whether or not the veteran 
has had a positive culture for TB for the 
period in question.  Any records or 
reports obtained should be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination by a pulmonologist 
to determine the nature and extent of 
current disability resulting from the 
residuals of service connected chronic 
tuberculosis, in particular, whether any 
respiratory disability is present.  All 
indicated tests and studies, including 
any appropriate pulmonary diagnostic 
testing, should be accomplished.  If 
there is no association between an 
existing pulmonary disorder and the 
veteran's service connected chronic 
tuberculosis, the examiner must 
specifically so indicate.  If possible, 
the examiner should delineate the 
manifestations that can be objectively 
attributable to the service connected 
chronic tuberculosis residuals.  If this 
is impossible, the examiner should so 
state.  The claims file must be made 
available to the examiner.  The examiner 
should specifically comment on the April 
2000 statement of Dr. Hawkins.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, 
including the new rating criteria, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


